United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1154
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Maurice S. Johnson,                     *    [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: June 7, 2002

                              Filed: June 10, 2002
                                   ___________

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
                         ___________

PER CURIAM.

      Maurice Johnson appeals the sentence imposed by the district court1 upon
revocation of his probation. We affirm.

      Johnson originally pleaded guilty to conspiracy to distribute cocaine and
cocaine base, in violation of 21 U.S.C. § 846, for which he was sentenced--following


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
a downward departure for substantial assistance--to 4 years of probation. The district
court subsequently revoked probation and sentenced Johnson to 24 months’
imprisonment and 2 years of supervised release, after finding that Johnson had
violated the conditions of his probation. On appeal, Johnson challenges both the
decision to revoke his probation and the sentence imposed. We reject both
challenges.

       At the revocation hearing, Johnson admitted that he had been arrested for
driving while intoxicated and had twice tested positive for cocaine. The district court
expressed concern that Johnson needed to learn the consequences of his actions, and
noted that the Bureau of Prisons’ intensive drug treatment might benefit Johnson. We
find no abuse of discretion in the district court’s decision to revoke probation. See
United States v. Leigh, 276 F.3d 1011, 1012 (8th Cir. 2002) (standard of review).
The court also did not abuse its discretion in deviating from the advisory range
suggested by the Sentencing Guidelines, and the sentence did not exceed (and in fact
was well below) the Guidelines range applicable to the original offense. See U.S.S.G.
§ 7B1.4, p.s., comment. (n.4) (sentence above recommended range may be warranted
where defendant originally benefitted from downward departure that resulted in
sentence below Guidelines range applicable to underlying conduct); United States v.
Iverson, 90 F.3d 1340, 1345 (8th Cir. 1996) (discussing probation revocation
sentencing); United States v. Carr, 66 F.3d 981, 983 (8th Cir. 1995) (per curiam)
(district court may deviate from Chapter 7’s suggested sentence when in its
considered discretion departure is warranted). Finally, we reject Johnson’s challenge
to his supervised-release term. See U.S.S.G. § 7B1.3(g)(1), p.s.; United States v.
Hobbs, 981 F.2d 1198 (11th Cir.), cert. denied, 510 U.S. 832 (1993).

      The judgment is affirmed. Counsel’s motion to withdraw is granted.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-